Citation Nr: 1609804	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-17 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a disability manifested by groin pain, to include as secondary to a service-connected lumbar spine disability. 

2. Entitlement to service connection for peripheral neuropathy of the left lower extremity and bilateral upper extremities, to include as secondary to a service-connected lumbar spine disability. 

3. Entitlement to an evaluation in excess of 30 percent for adjustment disorder with anxiety. 

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from March 1999 to May 1999 and from July 2001 to July 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2006 (adjustment disorder with anxiety), August 2007 (groin pain), April 2009 (peripheral neuropathy), and August 2009 (TDIU) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

With respect to the claim for a higher rating for adjustment disorder with anxiety, the Board notes that this issue was certified to the Board as an appeal of an August 2007 rating decision. See VA Form 8.  In reviewing the record, however, the Board found that the claims file includes a notice of disagreement (NOD) received in September 2006, following the January 2006 rating decision.  Even though this submission clearly indicated that it was a "notice of disagreement" as to the rating assigned by the January 2006 decision, the RO treated this as a claim for an increase.  As this notice of disagreement was timely filed, the January 2006 rating decision did not become final.  The September 2006 NOD remained pending until a statement of the case (SOC) was finally issued in April 2009.  Therefore, the Board finds the period on appeal dates back to the June 2005 filing for an increased rating.

The Board notes that, following the issuance of the April 2009 SOC (which addressed entitlement to higher ratings for adjustment disorder with anxiety. degenerative joint/disc disease of the lumbar spine, sciatica of the right lower extremity, seasonal allergic rhinitis, and gastroesophageal reflux disease, and service connection for groin pain), and the April 2009 rating decision (which denied service connection for peripheral neuropathy of the upper extremities and left lower extremity for lack of current diagnoses), the Veteran submitted a May 2009 VA Form 9 and expressly limited his appeal to the issues pertaining to a higher rating for adjustment disorder with anxiety and service connection for groin pain.  Therein, the Veteran also indicated that he did not agree with the decision pertaining to "peripheral neuropathy."  The RO later accepted this as an a timely NOD as to the April 2009 rating decision.  With this procedural history in mind, the Board has characterized the issues on appeal as reflected above.  

The Veteran initially requested a Travel Board hearing in association with his claims.  In a July 2010 Report of Contact, the Veteran withdrew his request for a Travel Board hearing and stated that he wished to testify before a Decision Review Office (DRO) instead.  The DRO hearing was subsequently conducted in November 2010; a transcript of that proceeding has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected adjustment disorder with anxiety disability; service connection for peripheral neuropathy of the upper extremities and lower left extremity, and a disability manifested by groin pain; and a TDIU rating.  

Subsequent to the issuance of the December 2010 supplemental statement of the case (SSOC) pertaining to the adjustment/anxiety disorder, peripheral neuropathy, groin pain and TDIU issues, additional evidence consisting of VA treatment records (dated from 2005 to October 2012) and VA examinations were associated with the VVA/VBMS file.  This pertinent evidence was not reviewed by the AOJ in conjunction with the issue on appeal, and AOJ consideration of the additional evidence was not waived by the Veteran. See 38 C.F.R. § 20.1304(c).  

Normal Board practice would be to solicit a waiver of AOJ consideration from the Veteran; however, in this case, the Board finds that a remand is necessary to obtain additional, outstanding medical evidence and to afford the Veteran current VA psychological and neurological examinations.  Accordingly, the AOJ will have an opportunity to consider the newly received evidence, thus eliminating the need to solicit a waiver from the Veteran. 

With respect to the claim for a higher rating for adjustment disorder with anxiety, the record clearly indicates that the Veteran receives ongoing mental health treatment through the VAMC in Shreveport.  VA mental health treatment records contained in Virtual VA (VVA) are only current through October 2012.  A VA mental health treatment note of the same date/month reflects that the Veteran was instructed to return to the mental health clinic in 3 months.  The foregoing suggests that outstanding VA mental health treatment records likely exist (i.e., from October 2012 to the present), but have not yet been associated with the electronic claims file.  

Additionally, review of the newly added VA treatment records (dated from 2005 to 2012) suggests that the Veteran has received private treatment for his service-connected psychological disorder during the appeal period. See August 2005 VA Mental Health Note (noting that the Veteran had been prescribed Xanax by a private physician).  No such records have been associated with the claims file. 

Lastly, the most recent VA examination for the Veteran's psychiatric disorder was in July 2012.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of almost 4 years, the 2012 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability. See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  This is especially so when considering the October 2012 VA mental health treatment note indicating that the Veteran recently quit his job, as well as the July/August 2012 VA primary care note reflecting "additional manifestations of depression, anxiety, adjustment disorder."  

With respect to the claim for peripheral neuropathy, the Veteran asserts that he has neurologic symptomatology of the bilateral upper and left lower extremities that is related to his service-connected lumbar degenerative disc/joint disease.  Service connection is currently in effect for lumbar-associated sciatica of the right lower extremity.  Service connection is not in effect for any disability of the cervical spine. 

The evidentiary also record raises the possibility of entitlement on direct incurrence and/or presumptive bases. 

As an initial matter, service treatment records (STRs) confirm complaints of pain, numbness, and/or tingling in the legs, to include the left extremity. See, e.g., June-September 2003 STRs (complains of bilateral leg weakness and numbness).  An April 2003 STR shows complaints of low back pain and radicular symptoms.  A June 2002 STR shows complaints of radiating back pain.  The January 2004 Medical Board Report of Medical History reflects complaints of numbness and tingling (right leg).  A March 2004 clinical consultation records reflects complaints of radiating pain to the right lower extremity and groin, and numbness and tingling to the feet; the Veteran noted that his bilateral lower extremities "feel heavy with some associated weakness related to the pain."

Following service, a February 2007 VA peripheral nerves examination shows complaints of posterior right knee pain, right knee numbness, and tingling in the fingers.  Strength was 4/5 in the left lower extremity.  The diagnosis was peripheral neuropathy, mild (the examiner did not specify which extremity was affected).  

Thereafter, a June 2007 VA nerve conduction study of bilateral lumbosacralparaspinal muscles and lower extremities did not reveal any evidence of radiculopathy or peripheral neuropathy. 

A July 2009 VA general medical examination indicated that no radiculopathy or neuropathy was found on any of the four extremities.  

VA treatment records dated in July 2012 show diagnoses of suprascapular neuralgia, sacroilitis, and lumbar radiculopathy (without diagnostic confirmation and/or specifying the affected extremity).  

To date, the Veteran has not been afforded a comprehensive VA neurological examination to determine the nature and etiology of his current bilateral upper extremity and left lower extremity neurological complaints.  This should be accomplished upon remand.  

In this same vein, the Board finds that the Veteran should be afforded a VA examination to address his ongoing complaints of groin pain (see, STRs, generally, as well as post-service VA treatment records), and to ascertain whether any presently diagnosed disability manifested by groin pain is separate and distinct from his already service-connected lumbar spine and left lower extremity sciatica disabilities, or whether it is secondary to any such disabilities.  

As relevant to the service connection claims, the Board notes that the newly added VA treatment records indicate that there pertinent, outstanding private treatment records.  Specifically, July and August 2012 VA treatment notes reflect that the Veteran had a "recent MRI from an outside facility," and that he received two "injections" in connection with his upper extremity pain.  Attempts should be made to obtain these records upon remand.  

Finally, the Board first finds that the Veteran's claim of entitlement to TDIU must be remanded because it is inextricably intertwined with the remanded claims of entitlement to an increased rating for adjustment disorder with anxiety and service connection for peripheral neuropathy.  Therefore, adjudication of the TDIU claim must be deferred pending the outcome of such increased rating claims. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

The Board also finds that further development is warranted regarding the Veteran's TDIU claim.  The Board acknowledges that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  Following and taking note of the Federal Circuit's decision in Geib, the United States Court of Appeals for Veterans Claims (Court) stated in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board. The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy. 

Here, the Board finds that this case does warrant consideration of the combined effects of the Veteran's multiple service-connected disabilities upon his employability. See, e.g., VA July 2012 Mental Examination (noting that the Veteran's mental health symptoms are not severe enough to warrant major impairments, let alone unemployability; however, his physical problems appear to interfere with his job tasks and are the primary issue regarding work interference).

Thus, on remand, an addendum opinion regarding the impact that the Veteran's service-connected disabilities in combination have on his employability should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records relevant to his service-connected adjustment disorder, and his claims for service connection for neuropathy and a TDIU rating. 

After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated from November 2012 to the present, and VA vocational rehabilitation records, to the extent they exist, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2. After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his adjustment disorder with anxiety.  The complete electronic claims file must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected adjustment disorder with anxiety.  

The examiner should also specifically address the Veteran's occupational and social impairment resulting from his service connected psychiatric disorder. 

All opinions expressed should be accompanied by supporting rationale.

3. After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his claimed neurological disorders of the bilateral upper extremities and left lower extremity.  The complete electronic claims file must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify all neurological impairment/disorders affecting the upper extremities and left lower extremity, to include neuropathy and/or radiculopathy. 

The examiner should then address the following questions in detail, providing a rationale for each opinion furnished:

(a) Is it at least as likely as not (50 percent or greater probability) that any neurological disorder of the upper extremities and left lower extremity, including neuropathy or radiculopathy, if diagnosed, originated in service or is otherwise related to his military service or any event occurring therein?  As part thereof, the date of onset, as shown by pertinent manifestations and relevant complaints and history, of each disorder should be noted.

(b) Is it at least as likely as not that any organic disease of the nervous system, to include neuropathy or radiculopathy of the upper extremities and/or left lower extremity (if diagnosed) was present within the one-year period immediately following his discharge from service in 2004, and, if so, how and to what degree was any such disease manifested?  Whether any manifestations neuropathy of either upper extremity or of the left lower extremity were in evidence, clinically or by credible account of any lay person, should also be fully set forth.

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected DDD/DJD of the lumbar spine caused or aggravated any indicated disorder of either upper extremity or the left lower extremity?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation, or aggravation as against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.

4. After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of the claimed disability manifested by groin pain.  The complete electronic claims file must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

After the examiner has obtained the detailed history, reviewed the claims file, and examined the Veteran, the examiner should specifically identify each disability manifested by groin pain found. 

The examiner must specify whether any groin disability present is separate and distinct from the already-service connected lumbar spine disability and/or left lower extremity sciatica.  

The examiner should then address the following:

(a) If a groin disability separate and distinct from the service-connected lumbar spine disability and left lower extremity sciatica is diagnosed, is it at least as likely as not (a 50 percent or greater degree of probability) that it had its onset during any period of active military service?  

(b) If any diagnosed groin disability is not related to active military service, indicate whether it is at least as likely as not (a 50 percent or greater degree of probability) that it was caused or aggravated by the service-connected lumbar spine DJD/DDD, left lower extremity sciatica, or any other service-connected disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

A complete rationale for each opinion expressed must be provided.

5. After completing the foregoing development, forward the record to an appropriate medical professional so as to determine the functional impact of the Veteran's service-connected disabilities in combination on his ordinary activities, to include his employability.  The complete electronic claims file must be made available for review.  The examiner is requested to describe the Veteran's employment history. 

The examiner should assess the functional impairment caused by the Veteran's service-connected disabilities of adjustment disorder with anxiety; degenerative disc and joint disease of the lumbar spine; sciatica of the right lower extremity; GERD; asthma; and seasonal allergic rhinitis, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions offered should be accompanied by a rationale.

6. Lastly, readjudicate the issues on appeal based on all of the evidence of record, including that added to the virtual claims folder following entry of the most recent supplemental statement of the case, and all dispositive legal authority.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time to respond, before the case is returned to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




___________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





